Case 1:16-cv-01214-PKC-JO Document 65 Filed 09/09/19 Page 1 of 6 PageID #: 432



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
KENDRA HARRIS
                                         Plaintiff,

                   -against-                                         16-CV-1214 (PKC) (JO)

City of New York, et al.,

                                         Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




                                                                                                      ______
                               MEMORANDUM OF LAW IN OPPOSITION
                                TO DEFENDANTS’ MOTION IN LIMINE
                                                                                                      ______



Gregory Zenon                                                              Robert Marinelli, Esq.
The Law Office of Gregory Zenon                                            305 Broadway, Suite 1001
30 Wall Street, 8th Floor                                                  New York, NY 10007
New York, New York 10005                                                   Tel: (212) 822-1427
212.380.8582                                                               robmarinelli@gmail.com
zenonlaw@yahoo.com


                                                 Attorneys for Plaintiff




                                                                 1
Case 1:16-cv-01214-PKC-JO Document 65 Filed 09/09/19 Page 2 of 6 PageID #: 433



                                 PRELIMINARY STATEMENT

       Plaintiff respectfully submits this Memorandum of Law in opposition to defendants’

pretrial submissions concerning matters to be resolved In Limine (“Submissions”).

POINTS I and II

DEFENDANTS SEEK PRECLUSION FROM REFERRING TO DEFENSE COUNSEL
AS CITY ATTORNEYS AND SUGGESTING THAT THE CITY MAY INDEMNIFY
THE OFFICERS

       While this is in alignment with the discussion during the Initial Pretrial Conference held

on 26 February 2019, plaintiff respectfully asks that the Court to reconsider its decision based on

the foregoing.

        The attorneys representing defendants, and the defendants themselves, are all employees

of the City. Thus, the notion that plaintiff should not be able to refer to City attorneys

representing City employees as the City attorneys is illogical. However, plaintiff will agree not to

refer to the City attorneys as such if there is an agreement by all concerned that (a) the City will

pay the full amount of any judgments or awards against the individual defendants, and (b) the

individual defendants were acting in the scope of employment at all relevant times.

       Second, if such an agreement were in place, plaintiff would forego referencing the City of

New York, or seeking to elicit testimony or otherwise injecting the City as a party, and would

further agree to a verdict sheet and jury charge that omits any question concerning the municipal

defendant.

       As to indemnification, plaintiff has no intention of raising the issue before the jury,

provided that defendants agree that there will be no suggestion that the City will not pay any

awarded damages, or imply that the individual officer will be liable for damages or that it is




                                                  2
Case 1:16-cv-01214-PKC-JO Document 65 Filed 09/09/19 Page 3 of 6 PageID #: 434



individual defendant’s ability to pay or financial resources which the jury must consider in

calculating punitive damages.

POINT III: DEFENDANTS SEEK TO PRECLUDE PLAINTIFF FROM REQUESTING
A SPECIFIC DOLLAR AMOUNT FROM THE JURY

       The Second Circuit has left the decision of whether to allow counsel to suggest specific

dollar amounts in their summations to the discretion of the trial judge. The judge “may either

prohibit counsel from mentioning specific figures or impose reasonable limitations, including

cautionary jury instructions.” Lightfoot v. Union Carbide Corp., 110 F.3D 898, 912 (2d. Cir.

1997); see also Ramirez v. New York City Off–Track Betting Corp., 112 F.3d 38, 40 (2d

Cir.1997) (“[T]his court has not adopted a ban on suggestions of damages amounts.”). Judges in

the Eastern and Southern District have allowed plaintiff’s counsel to suggest dollar amounts to

the jury. See Saladino v. Stewart & Stevenson Services, Inc., 2011 WL 284476, 01-CV-7644

(SLT)(JMA) (E.D.N.Y. Jan. 26, 2011); Edwards v. City of New York, 2011 WL 2748665, No.

08-2199 (TLM) (E.D..N.Y. 2011); Newton v. City of New York, 171 F.Supp.3d 156 (S.D.N.Y.

2016); TVT Records v. Island Def Jam Music Group, 257 F.Supp.2d 737 (S.D.N.Y. 2003)

(permitting plaintiff’s counsel from suggesting a specific dollar amount for punitive as well as

compensatory damages); Hamilton v. Garlock, Inc., 96 F.Supp.2d 352 (S.D.N.Y. 2000).

       Accordingly, plaintiff requests that the Court allow the suggestion to the jury of an

appropriate amount in compensation for injuries and to punish the defendants for their wrongful

conduct. Any concerns that defendants may have can be alleviated by a curative instruction to

the jury, in keeping with the recommendation made by the Second Circuit.




                                                3
Case 1:16-cv-01214-PKC-JO Document 65 Filed 09/09/19 Page 4 of 6 PageID #: 435



POINT IV: DEFENDANTS SEEK TO PRECLUDE EVIDENCE AND ARGUMENTS
THAT RELATE SOLELY TO CLAIMS THAT HAVE BEEN DISMISSED

       While plaintiff does not intend to introduce legal arguments or legal evidence related to

dismissed claims, plaintiff should be allowed to describe what happened in order to complete the

narrative and explain to the jury the events as they unfolded.

       The discrepancies and inconsistencies in defendants’, and the police officer witnesses,

paperwork are central to plaintiff’s claims of false arrest and an unlawful strip search, especially

in a case such as this where a) plaintiff was held for approximately over 30 hours which is far

longer than normal or customary and b) the police claim nothing untoward happened to her in all

that time and this was just an ordinary arrest process. The entire narrative of her treatment by the

police and defendants tells the story of her false arrest and unlawful strip search, including that

the police treated her and the other female co-arrestee differently from the two male co-arrestees

in the car, including that they confiscated her phone and denied her a phone call. The evidence to

which defendants refer all relates back to the narrative of the arrest. Additionally plaintiff was a

backseat passenger in a car that wasn’t hers and was being driven by one of the male co-

arrestees. Moreover, these issues will reflect on defendant’s credibility.

        In sum, plaintiff should be allowed to describe her mistreatment in full, including the

resolution of the criminal proceeding in plaintiff’s favor which completes the narrative;

withholding this information will only serve to confuse and mislead the jury and create the false

impression that plaintiff was convicted of a crime.

POINT V: DEFENDANTS SEEK TO PRECLUDE MENTION OF ANY EVIDENCE OF
THE OFFICERS’ DISCIPLINARY HISTORIES OR PRIOR LAWSUITS

       As the parties have discussed and in alignment with the discussion during the Initial

Pretrial Conference held on 26 February 2019, an agreement has already been reached that



                                                  4
Case 1:16-cv-01214-PKC-JO Document 65 Filed 09/09/19 Page 5 of 6 PageID #: 436



defendants are to provide such records to plaintiff. At this time a stipulation has been so ordered

by the Court and plaintiff awaits the results. Given the possibility of relevant material and the

anticipated redactions therein, the parties have been given leave to ask the Court to review in

camera an unredacted version of these records and determine whether there is any information

relevant to the trial. If the Court determines there is relevant information such will be made

available to plaintiff before testimony is taken. Otherwise, plaintiff does not object.

POINT VI: DEFENDANTS SEEK TO PRECLUDE MENTION OF THE NEW YORK
CITY POLICE DEPARTMENT PATROL NYPD POLICIES, PROCEDURES, OR
TRAINING

       Plaintiff alleges that defendants’ arrest and strip search of plaintiff were unlawful. The

procedures performed, the documentation of the circumstances surrounding the arrest, the

maintenance of files, and similar issues, are all relevant to defendants’ credibility as to whether

defendants’ falsely arrested plaintiff and subjected her to an unlawful strip search. There are

questions about whether defendants deliberately engaged in conduct designed to cover up their

actions with the knowledge and understanding that this conduct violated the Patrol Guide and

subjected themselves to possible disciplinary proceedings. In the alternative, a simple jury

instruction would easily avoid the harms defendants imagine.

POINT VII: DEFENDANTS SEEK TO PRECLUDE PLAINTIFF FROM CALLING
TAMEKA GUNTER AND CLAUDE FREJUSTE AS WITNESSES

       In alignment with the discussion during the Initial Pretrial Conference held on 26

February 2019, plaintiff asks that she be allowed to call Tameka Gunter as a rebuttal witness if

defendants put forth the defense that plaintiff was not subjected to a strip search in this case.




                                                  5
Case 1:16-cv-01214-PKC-JO Document 65 Filed 09/09/19 Page 6 of 6 PageID #: 437



                                         CONCLUSION

         For the foregoing reasons, this Court should deny defendants’ motions as per the above

and for all other relief that this Court deems necessary and appropriate.


Dated:     9 SEPTEMBER 2019
           New York, New York

Respectfully submitted,
                                                     ____/s/_____________________
                                                     Gregory Zenon,
                                                     Attorney for Plaintiff

Respectfully submitted,
                                                     ____/s/_____________________
                                                     Robert Marinelli,
                                                     Attorney for Plaintiff

cc: VIA ECF
Nakul Y. Shah, Esq.
Attorney for Defendants




                                                 6
